PUTNAM, Circuit Judge.
This indictment covers 1wo classes of counts. Counts 1 to 12, each inclusive, charge false entries iu reports to the comptroller of tho currency; and the views of the court touching them will bo found in tho opinion filed this day in U. S. v. French, (No. 1,258,) 57 Fed. Rep. 382. The remaining counts — Nos. 13 to 35, each inclusive — charge the accused, as cashier of the Maverick National Bank, with making false entries in the books of that association; and it is admitted by the counsel for the accused, and also claimed by the counsel for the United States, that these counts — 13 to 35, each inclusive-are substantially similar to counts 1 to 18 in tho indictment in U. S. v. Potter, (No. 1,212,) which counts have already been sustained by this court in opinions filed October and November, 1892. 56 Fed. Rep. 83, 97. The special demurrers offered may be filed as assignments of causes of demurrer under the general demurrer. Demurrer overruled, and the indictment adjudged sufficient; the accused to answer over according to the statute.